 



Exhibit 10.26

COLLEGIATE FUNDING SERVICES, INC.
2002 STOCK INCENTIVE PLAN

(Formerly known as the CFSL Holdings, Inc. 2002 Stock Incentive Plan)

Amended and Restated June 21, 2004

NOTICE OF STOCK OPTION AWARD

     Grantee’s Name and Address:

     You have been granted an option to purchase shares of Common Stock, subject
to the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Collegiate Funding Services, Inc. 2002 Stock Incentive Plan (formerly known
as the CFSL Holdings Corp. 2002 Stock Incentive Plan), as amended from time to
time (the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

         
 
  Award Number:    
 
       

  Date of Award:                             , 200  
 
       

  Exercise Price per Share:   $ 
 
       

  Total Number of Shares Subject to the Option (the “Shares”):    
 
       

  Total Exercise Price:   $ 
 
       

  Type of Option:   o     Incentive Stock Option
 
       

      o     Non-Qualified Stock Option
 
       

  Expiration Date:    
 
       

  Post-Termination Exercise Period:    

 



--------------------------------------------------------------------------------



 



Vesting Schedule:

     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan, the Option Agreement and any then-effective written
agreement between the Grantee and the Company, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

     The Option shall vest and become exercisable with respect to twenty-five
percent (25%) of the Shares initially covered by the Option on each of the
first, second, third and fourth anniversaries of the Date of Award.

     During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days. Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule of the Option shall be
extended by the length of the suspension.

     In the event of the Grantee’s change in status from Employee to Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, vesting
of the Option shall continue only to the extent determined by the Committee as
of the time of such change in status.

     In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Committee.

     In the event of termination of the Grantee’s Continuous Service for any
reason other than Disability, Cause or death, such Grantee may exercise the
portion of the Option that was vested at the date of such termination, or such
other portion of the Option as may be determined by the Committee, during the
Post-Termination Exercise Period or such other period set forth in the any other
then-effective written agreement between the Grantee and the Company or a
Related Entity.

     In the event of a Change in Control or the Grantee’s termination of
Continuous Service due to the Grantee’s death or Disability, the Option shall,
to the extent not then vested and not previously canceled, immediately become
fully vested and exercisable.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.

            COLLEGIATE FUNDING SERVICES, INC.
a Delaware corporation
      By:           Name:           Title:        

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE
GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
GRANTEE’S STATUS IS AT WILL.

     The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement.
The Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Option Agreement shall be resolved in accordance with
Section 18 of the Option Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

                 
Dated:
          Signed:    

               

              Grantee:

3



--------------------------------------------------------------------------------



 



Award Number:                     

COLLEGIATE FUNDING SERVICES, INC.
2002 STOCK INCENTIVE PLAN

(Formerly known as the CFSL Holdings, Inc. 2002 Stock Incentive Plan)

Amended and Restated: June 21, 2004

STOCK OPTION AWARD AGREEMENT

     1. Grant of Option. The Company hereby grants to the Grantee (the
“Grantee”) named in the Notice of Stock Option Award (the “Notice”), an option
(the “Option”) to purchase the Total Number of Shares of Common Stock subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement (the “Option
Agreement”) and the Collegiate Funding Services, Inc. 2002 Stock Incentive Plan
(formerly known as the CFSL Holdings Corp. 2002 Stock Incentive Plan), as
amended from time to time (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

     If designated in the Notice as an Incentive Stock Option, the Option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of Shares subject to Options designated as Incentive
Stock Options which become exercisable for the first time by the Grantee during
any calendar year (under all plans of the Company or any Parent or Subsidiary)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-Qualified
Stock Options. For this purpose, Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the date the Option with respect to such
Shares is awarded.

     2. Exercise of Option.

          (a) Right to Exercise. The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Related Entity Disposition. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Committee. In no event shall
the Company issue fractional Shares.

          (b) Method of Exercise. The Option shall be exercisable only by
delivery of an Exercise Notice (attached as Exhibit A) which shall state the
election to exercise the Option,

1



--------------------------------------------------------------------------------



 



the whole number of Shares in respect of which the Option is being exercised and
such other provisions as may be required by the Committee. The Exercise Notice
shall be signed by the Grantee and shall be delivered in person, by certified
mail, or by such other method as determined from time to time by the Committee,
to the Company accompanied by payment of the Exercise Price. The Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Exercise Price, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d), below.

          (c) Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Committee for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares or the disqualifying disposition of Shares received on exercise of an
Incentive Stock Option. Upon exercise of the Option, the Company or the
Grantee’s employer may offset or withhold (from any amount owed by the Company
or the Grantee’s employer to the Grantee) or collect from the Grantee or other
person an amount sufficient to satisfy such tax obligations and/or the
employer’s withholding obligations.

     3. Grantee’s Representations. The Grantee understands that, at any time
prior to the Registration Date, neither the Option nor the Shares exercisable
pursuant to the Option will have been registered under the Securities Act of
1933, as amended or any United States securities laws. In the event the Shares
purchasable pursuant to the exercise of the Option have not been registered
under the Securities Act of 1933, as amended, at the time the Option is
exercised, the Grantee shall, if requested by the Company, concurrently with the
exercise of all or any portion of the Option, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit B.

     4. Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law, provided further, that the portion of the Exercise Price equal
to the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:

          (a) cash;

          (b) check;

          (c) if the exercise occurs on or after the Registration Date,
surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Committee may require (including withholding of
Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

2



--------------------------------------------------------------------------------



 



          (d) if the exercise occurs on or after the Registration Date, payment
through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and (ii) shall provide written directives to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction.

     5. Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the stockholders of the
Company.

     6. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates other than for Cause, death or Disability, the
Grantee may, but only during the Post-Termination Exercise Period, or such other
period set forth in any other then-effective written agreement between the
Grantee and the Company or a Related Entity, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Committee, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event shall the Option
be exercised later than the Expiration Date set forth in the Notice. In the
event of the Grantee’s change in status from Employee, Director or Consultant to
any other status of Employee, Director or Consultant, the Option shall remain in
effect and, except to the extent otherwise determined by the Committee, continue
to vest; provided, however, with respect to any Incentive Stock Option that
shall remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the day three (3) months and one (1) day following such change in status. Except
as provided in Section 6(a) and Section 6(b) below, to the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the Post-Termination Exercise Period or
such other period set forth in any then-effective written agreement between the
Grantee and the Company or a Related Entity, the Option shall terminate.

          (a) Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Option shall become
fully vested and exercisable as of the Termination Date, and the Grantee may,
but only within six (6) months from the Termination Date (and in no event later
than the Expiration Date), exercise the Option with respect to such portion that
was vested as of the Termination Date; provided, however, that if such
Disability is not a “disability” as such term is defined in Section 22(e)(3) of
the Code and the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one
(1) day following the Termination Date. If the Grantee does not

3



--------------------------------------------------------------------------------



 



exercise the vested portion of the Option within the time specified herein, the
Option shall terminate.

          (b) Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death or in the event of the
Grantee’s death during (i) the Post-Termination Exercise Period, (ii) the six
(6) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, or (iii) such other period set forth in any
then-effective written agreement between the Grantee and the Company as the
period during which the Grantee may exercise the Option after a termination of
Continuous Service, the unvested portion of the Option shall become fully vested
and exercisable, and the Grantee’s estate, or a person who acquired the right to
exercise the Option by bequest or inheritance, may exercise the Option with
respect to such portion that was vested as of the Termination Date, within six
(6) months from the date of death (but in no event later than the Expiration
Date). If the vested portion of the Option is not exercised within the time
specified herein, the Option shall terminate.

     7. Change in Control. Notwithstanding any other provisions of this Option
Agreement or the Notice to the contrary, in the event of a Change in Control,
the Option shall, to the extent not then vested and not previously canceled,
immediately become fully vested and exercisable.

     8. Transferability of Option. The Option, if an Incentive Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Grantee only by
the Grantee; provided, however, that the Grantee may designate a beneficiary of
the Grantee’s Incentive Stock Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Committee. The Option, if a
Non-Qualified Stock Option may be transferred to any person by will and by the
laws of descent and distribution. Non-Qualified Stock Options may also be
transferred during the lifetime of the Grantee by gift and pursuant to a
domestic relations order to members of the Grantee’s Immediate Family to the
extent and in the manner determined by the Committee. The terms of the Option
shall be binding upon the executors, administrators, heirs, successors and
transferees of the Grantee.

     9. Term of Option. The Option may be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.

     10. Company’s Right of First Refusal.

          (a) Transfer Notice. Neither the Grantee nor a transferee (either
being sometimes referred to herein as the “Holder”) shall sell, hypothecate,
encumber or otherwise transfer any Shares or any right or interest therein
without first complying with the provisions of this Section 10 or obtaining the
prior written consent of the Company. In the event the Holder desires to accept
a bona fide third-party offer for any or all of the Shares, the Holder shall
provide the Company with written notice (the “Transfer Notice”) of:

               (i) The Holder’s intention to transfer;

4



--------------------------------------------------------------------------------



 



               (ii) The name of the proposed transferee;

               (iii) The number of Shares to be transferred; and

               (iv) The proposed transfer price or value and terms thereof.

          (b) First Refusal Exercise Notice. The Company shall have the right to
purchase (the “Right of First Refusal”) all but not less than all, of the Shares
which are described in the Transfer Notice (the “Offered Shares”) at any time
during the period commencing upon receipt of the Transfer Notice and ending
forty-five (45) days after the first date on which the Company determines that
the Right of First Refusal may be exercised without incurring an accounting
expense with respect to such exercise (the “Option Period”) at (i) the per share
price or value stated in the Transfer Notice or (ii) the Fair Market Value of
the Shares on the date immediately prior to the day on which the purchase is to
be effected if no consideration is paid pursuant to the terms stated in the
Transfer Notice, which Right of First Refusal shall be exercised by written
notice (the “First Refusal Exercise Notice”) to the Holder. During the Option
Period and the one hundred twenty (120) day period following the expiration of
the Option Period, the Company also may exercise its Repurchase Right in lieu or
in addition to its Right of First Refusal if the Repurchase Right is or becomes
exercisable during the Option Period or such one hundred twenty (120) day
period.

          (c) Payment Terms. The Company shall consummate the purchase of the
Offered Shares on the terms set forth in the Transfer Notice within thirty
(30) days after delivery of the First Refusal Exercise Notice; provided,
however, notwithstanding any terms in the Transfer Notice to the contrary, the
Company may pay for the Offered Shares pursuant to an unsecured, subordinated
note with a five (5) year term and bearing a reasonable rate of interest, all as
determined by the Company. In the event the Transfer Notice provides for the
payment for the Offered Shares other than in cash, the Company and/or its
assigns shall have the right to pay for the Offered Shares by the discounted
cash equivalent of the consideration described in the Transfer Notice as
reasonably determined by the Committee. Upon payment for the Offered Shares to
the Holder or into escrow for the benefit of the Holder, the Company or its
assigns shall become the legal and beneficial owner of the Offered Shares and
all rights and interest therein or related thereto, and the Company shall have
the right to transfer the Offered Shares to its own name or its assigns without
further action by the Holder.

          (d) Assignment. Whenever the Company shall have the right to purchase
Shares under this Right of First Refusal, the Company may designate and assign
one or more employees, officers, directors or stockholders of the Company, or
other persons or organizations, to exercise all or a part of the Company’s Right
of First Refusal.

          (e) Non-Exercise. If the Company and/or its assigns do not
collectively elect to exercise the Right of First Refusal within the Option
Period or such earlier time if the Company and/or its assigns notifies the
Holder that it will not exercise the Right of First Refusal, then the Holder may
transfer the Shares upon the terms and conditions stated in the Transfer Notice,
provided that:

5



--------------------------------------------------------------------------------



 



               (i) The transfer is made within one hundred twenty (120) days of
the expiration of the Option Period; and

               (ii) The transferee agrees in writing that such Shares shall be
held subject to the provisions of this Option Agreement.

          (f) Expiration of Transfer Period. Following such one hundred twenty
(120) day period, no transfer of the Offered Shares and no change in the terms
of the transfer as stated in the Transfer Notice (including the name of the
proposed transferee) shall be permitted without a new written Transfer Notice
prepared and submitted in accordance with the requirements of this Right of
First Refusal.

          (g) Termination of Right of First Refusal. The provisions of this
Right of First Refusal shall terminate as to all Shares upon the Registration
Date.

          (h) Additional Shares or Substituted Securities. In the event of any
transaction described in Section 11 of the Plan, any new, substituted or
additional securities or other property which is by reason of any such
transaction distributed with respect to the Shares shall be immediately subject
to the Right of First Refusal, but only to the extent the Shares are at the time
covered by such right.

     11. Company’s Call Right and Drag Along Rights.

          (a) Call Right. In the event the Grantee’s employment is terminated
for any reason prior to the date of the closing of the first sale to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act, the Company
shall, for a period of up to six (6) months following the date of termination,
have the option to purchase (the “Call Rights”), and the Grantee shall be
required to sell to the Company, if the Company exercises the Call Rights,
(i) any and all Shares that are held by the Grantee, and (ii) any or all Shares
that are subject to the vested portion of the Option (the “Vested Shares”), at a
price per share as set forth below.

               (i) If the Grantee’s employment is terminated (i) due to the
Grantee’s death, (ii) by the Company because the Grantee is Totally Disabled (as
defined in the employment agreement between the Grantee and the Company),
(iii) by the Company without Cause, or (iv) by the Grantee for Good Reason (as
defined in the employment agreement between the Grantee and the Company), the
price per share for any Shares and Vested Shares shall be the Call Fair Market
Value (as defined below); and

               (ii) If the Grantee resigns without Good Reason, the price per
share for any Shares and Vested Shares shall be the lower of the cost of such
Shares and Vested Shares to the Grantee or the Call Fair Market Value (as
defined below); and

               (iii) If the Grantee’s employment is terminated by the Company
for Cause, any Shares and Vested Shares shall be forfeited.

6



--------------------------------------------------------------------------------



 



               (iv) For purposes of this Agreement, prior to the date of the
closing of the first sale to the general public pursuant to a registration
statement filed with and declared effective by the Securities and Exchange
Commission under the Securities Act, “Call Fair Market Value” shall mean the
fair market value of a share of Common Stock, as determined in good faith by the
Board.

               (v) Exercise of the Call Right. Upon such payment by the Company
of the purchase price for the Shares or Vested Shares pursuant to the Company’s
exercise of the Call Right, the Company and/or its assigns shall become the
legal and beneficial owner of the Shares or Vested Shares being repurchased and
all rights and interest thereon or related thereto, and the Company shall have
the right to transfer to its own name or its assigns the number of Shares or
Vested Shares being repurchased, without further action by the Grantee.

               (vi) Assignment. Whenever the Company shall have the right to
purchase Shares or Vested Shares under this Call Right, the Company may
designate and assign one or more employees, officers, directors or stockholders
of the Company, or other persons or organizations, to exercise all or a part of
the Company’s Call Right.

               (vii) Additional Shares or Substituted Securities. In the event
of any transaction described in Section 11 of the Plan, any new, substituted or
additional securities or other property which are by reason of any such
transaction distributed with respect to the Shares shall be immediately subject
to the Call Right, but only to the extent the Shares are at the time covered by
such right. Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the price per share to be paid upon the
exercise of the Call Right in order to reflect the effect of any such
transaction upon the Company’s capital structure.

          (b) Drag Along Rights. For purposes of this Section 11(b), the term
“Transferee” shall mean any person who directly or indirectly acquires any
Shares from the Grantee.

               (i) Proposed Sale. If, at any time prior to the Registration
Date, a proposal for a sale of all or substantially all of the Company’s
securities to, or a merger with or into a person that is not directly or
indirectly an Affiliate of the Company, for a specified price payable in cash,
securities or any other consideration and on specified terms and conditions (a
“Sale Proposal”), has been approved by (a) the Board and (b) the holders of a
sufficient amount of the outstanding capital stock of the Company required to
approve a Sale Proposal under the Company’s certificate of incorporation and the
General Corporation Law of the State of Delaware (the “Approving Stockholders”),
then the Company may require the Grantee or Transferee to sell all of the Shares
held by such Grantee or Transferee which were issued in respect of the Option
and any Award pursuant to the Plan, to the party or parties whose Sale Proposal
was accepted as hereinabove provided, for the same per share consideration and
otherwise on the terms and conditions provided in this Section 11(b).

               (ii) Compelled Sale Notice. The Company will send written notice
(the “Compelled Sale Notice”) of the exercise of the rights pursuant to this
Section 11(b) to the Grantee or Transferee setting forth the consideration per
share to be paid pursuant to the Sale

7



--------------------------------------------------------------------------------



 



Proposal and the other terms and conditions of the transaction. The Grantee or
Transferee, upon receipt of the Compelled Sale Notice, will be obligated to
(a) vote its Common Stock issued in respect of an Award granted under the Plan,
in favor of such Sale Proposal at any meeting of stockholders in the Company
called to vote on or approve such Sale Proposal (or any written consent
solicited for such purpose), (b) sell all of its Shares and participate in the
transaction (the “Compelled Sale”) contemplated by the Sale Proposal and
(c) otherwise take all necessary action, including, without limitation,
expressly waiving any dissenter’s rights or rights of appraisal or similar
rights, providing access to documents and records of the Company, entering into
an agreement reflecting the terms of the Sale Proposal, surrendering stock
certificates, giving any customary and reasonable representations and warranties
given by other stockholders and executing and delivering any certificates or
other documents reasonably requested by the Company or its counsel, to cause the
Company and the Approving Stockholders to consummate such Compelled Sale. Any
such Compelled Sale Notice may be rescinded by the Company.

     12. Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Option Agreement, the Notice or the
Plan, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

     13. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Option Agreement or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

     14. Tax Consequences. Set forth below is a brief summary as of the date of
this Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

          (a) Exercise of Incentive Stock Option. If the Option qualifies as an
Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option; however, the Company will be required to
withhold from the Grantee’s compensation or collect from the Grantee and pay to
the applicable taxing authorities, at the time of exercise, amounts with respect
to Social Security, Medicare and other payroll taxes (not including income tax)
based upon the excess, if any, of the Fair Market Value of the Shares on the
date of exercise over the Exercise Price, and the Company may refuse to honor
the exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise. In addition, the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price will
be treated as income for purposes of the alternative minimum tax for federal tax
purposes and may subject the Grantee to the alternative minimum tax in the year
of exercise.

          (b) Exercise of Incentive Stock Option Following Disability. If the
Grantee’s Continuous Service terminates as a result of Disability that is not
total and permanent disability

8



--------------------------------------------------------------------------------



 



as defined in Section 22(e)(3) of the Code, to the extent permitted on the date
of termination, the Grantee must exercise an Incentive Stock Option within three
(3) months of such termination for the Incentive Stock Option to be qualified as
an Incentive Stock Option.

          (c) Exercise of Non-Qualified Stock Option. On exercise of a
Non-Qualified Stock Option, the Grantee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If the Grantee is an Employee or a former Employee, the Company
will be required to withhold from the Grantee’s compensation or collect from the
Grantee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

          (d) Disposition of Shares. In the case of a Non-Qualified Stock
Option, if Shares are held for more than one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes and subject to tax at a maximum rate of 20%. In the case of
an Incentive Stock Option, if Shares transferred pursuant to the Option are held
for more than one year after receipt of the Shares and are disposed more than
two years after the Date of Award, any gain realized on disposition of the
Shares also will be treated as capital gain for federal income tax purposes and
subject to the same tax rates and holding periods that apply to Shares acquired
upon exercise of a Non-Qualified Stock Option. If Shares purchased under an
Incentive Stock Option are disposed of prior to the expiration of such one-year
or two-year periods, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the Fair Market
Value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.

     15. Lock-Up Agreement.

          (a) Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), hereby irrevocably agrees not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose of
any interest in any Common Stock or any securities convertible into or
exchangeable or exercisable for or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act of 1933, as amended, or such shorter period of time as the Lead
Underwriter shall specify. The Grantee further agrees to sign such documents as
may be requested by the Lead Underwriter to effect the foregoing and agrees that
the Company may impose stop-transfer instructions with respect to such Common
Stock subject to the lock-up period until the end of such period. The Company
and the Grantee acknowledge that each Lead Underwriter of a public offering of
the Company’s stock, during the period of such offering and for the 180-day
period thereafter, is an intended beneficiary of this Section 15.

9



--------------------------------------------------------------------------------



 



          (b) No Amendment Without Consent of Underwriter. During the period
from identification as a Lead Underwriter in connection with any public offering
of the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 15(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 15 may not be amended or waived except with the
consent of the Lead Underwriter.

     16. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of New York without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

     17. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

     18. Dispute Resolution. The provisions of this Section 18 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Option Agreement. The Company, the Grantee and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Option Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Southern
District of New York (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a New York state court in the County of New York)
and that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 18 shall for any reason be held invalid or
unenforceable, it is the

10



--------------------------------------------------------------------------------



 



specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

     19. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

     20. Confidentiality. The Company shall provide to Grantee, during the
period for which Grantee has one or more Awards outstanding, copies of financial
statements of the Company at least annually. Grantee understands and agrees that
such financial statements are confidential and shall not be disclosed by
Grantee, to any entity or person, for any reason, at any time, without the prior
written consent of the Company, unless required by law. If disclosure of such
financial statements is required by law, whether through subpoena, request for
production, deposition, or otherwise, Grantee promptly shall provide written
notice to Company, including copies of the subpoena, request for production,
deposition or otherwise, within five (5) business days of their receipt by
Grantee and prior to any disclosure so as to provide Company an opportunity to
move to quash or otherwise to oppose the disclosure. Notwithstanding the
foregoing, Grantee may disclose the terms of such financial statements to his or
her spouse or domestic partner, and for legitimate business reasons, to legal,
financial and tax advisors.

11



--------------------------------------------------------------------------------



 



EXHIBIT A

COLLEGIATE FUNDING SERVICES, INC.
2002 STOCK INCENTIVE PLAN

(Formerly known as the CFSL Holdings, Inc. 2002 Stock Incentive Plan)

Amended and Restated: June 21, 2004

EXERCISE NOTICE

                    
Attention: Secretary

     1. Effective as of today,                     , the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase
                     shares of the Common Stock (the “Shares”) of Collegiate
Funding Services, Inc. (formerly known as CFSL Holdings, Inc.) (the “Company”)
under and pursuant to the Company’s 2002 Stock Incentive Plan (formerly known as
the CFSL Holdings Corp. 2002 Stock Incentive Plan) (the “Plan”) and the o
Incentive o Non-Qualified Stock Option Award Agreement (the “Option Agreement”)
and Notice of Stock Option Award (the “Notice”) dated                     ,
          . Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Exercise Notice.

     2. Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.

     3. Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.

     The Grantee shall enjoy rights as a stockholder until such time as the
Grantee disposes of the Shares or the Company and/or its assignee(s) exercises
the Right of First Refusal or the Call Right. Upon such exercise, the Grantee
shall have no further rights as a holder of the Shares so purchased except the
right to receive payment for the Shares so purchased in accordance with the
provisions of the Option Agreement, and the Grantee shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.

     4. Delivery of Payment. The Grantee herewith delivers to the Company the
full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use

 



--------------------------------------------------------------------------------



 



of the broker-dealer sale and remittance procedure to pay the Exercise Price
provided in Section 4(d) of the Option Agreement.

     5. Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

     6. Taxes. The Grantee agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations. In the case of an
Incentive Stock Option, the Grantee also agrees, as partial consideration for
the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee. If the Company is required to satisfy any
federal, state or local income or employment tax withholding obligations as a
result of such an early disposition, the Grantee agrees to satisfy the amount of
such withholding in a manner that the Committee prescribes.

     7. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A RIGHT OF FIRST REFUSAL, A REPURCHASE RIGHT AND A DRAG ALONG RIGHT
HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH IN THE OPTION AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS,
RIGHT OF FIRST REFUSAL,

 



--------------------------------------------------------------------------------



 



REPURCHASE RIGHT AND DRAG ALONG RIGHT ARE BINDING ON TRANSFEREES OF THESE
SHARES.

     8. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.

     9. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

     10. Dispute Resolution. The provisions of Section 18 of the Option
Agreement shall be the exclusive means of resolving disputes arising out of or
relating to this Exercise Notice.

     11. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of New York
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York (other than Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York) to the rights and duties of the parties. Should
any provision of this Exercise Notice be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below beneath its signature, or to such other address as such party may
designate in writing from time to time to the other party.

     13. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

     14. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 



--------------------------------------------------------------------------------



 



          Submitted by:   Accepted by:
 
        GRANTEE:   Collegiate Funding Services, Inc.
 
       

  By:    

       
 
       

  Title:    
 
       
(Signature)
       
 
        Address:   Address:
 
       
 
             
 
             

 